Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-14 are pending in this application.  

Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 10/27/2022 is acknowledged. The traversal is on the ground(s) that the claimed compounds of formula (I) share a significant structural element and have a common activity.  The examiner disagrees with applicant’s argument.  The chemical compounds of Groups | and II are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. The chemical compounds of Groups | and II are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Groups I-Il and Group III lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of Group III involves a therapeutic technique and is not present in the special technical feature of Groups I-Il.  Furthermore coexamination of each of the additional groups would require search of subclasses unnecessary for the examination of the elected claims.  For example, the search for the invention of Group II would include search of subclass C07D213/73 and the search for the invention of Group II would include search of subclass A61P35/00.  In addition, the search for the additional groups would require search in the commercially available database such as Chemical Abstract Services and EAST database (available at USPTO).  Therefore, coexamination of each of these additional inventions would require a serious additional burden of search. 
	The requirement is still deemed proper and is therefore made FINAL.

The examiner searched the elected species (see below) and found no prior art.  

    PNG
    media_image1.png
    126
    316
    media_image1.png
    Greyscale

The search was expanded and the search was stopped when a prior art was found. Note that there are many prior arts that are similar to the elected species.

3.	The claims are drawn to multiple inventions for reasons set forth in the restriction requirement.  The claims are examined only to the extent that they read on the elected invention.  Cancellation of the non-elected subject matter is recommended in response to this Office Action. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.       Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. WO2006021881 A2.  Cited reference teaches the following two compounds that are the same as applicants when applicants formula I has the following substituents: R1 = pyrazole or piperidinyl substituted pyrazole; X = O; R2 = trisubstituted phenyl; and R3 = methyl.


    PNG
    media_image2.png
    240
    666
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    262
    634
    media_image3.png
    Greyscale

Since said compounds are the same as applicants a 102(a)(1) rejection is proper.

Claim Rejections - 35 USC § 112
 6.            The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 7.            Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: 
a. Regarding claim 1, the phrase "preferably methyl" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

          b.  In claim 2, the phrase “X is selected from the following group: O, NH, S;” appears to be a typographical error. It should read as “X is selected from the following group: O, NH, and S;”.  The same problem exists in claims 4-6.  In claim 4, the phrase “pyrrole, pyrazole, pyridine” should read as “pyrrole, pyrazole, and pyridine”.  In claims 5, 6 and 8-9, the term “and” is missing before the last chemical structure (see below for claim 5).

    PNG
    media_image4.png
    168
    791
    media_image4.png
    Greyscale


Information Disclosure Statement
8.	Applicant’s Information Disclosure Statement, filed on 10/12/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



November 15, 2022